DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Hoof (U.S. 2013/0088154).
Regarding claim 1, Van Hoof teaches an apparatus comprising:
a display surface (display unit 110) configured to present a real-time image of a user;
a light emitting portion (lighting system 140) configured to convey semantic information (see p. 0012, warm light conveys information of light skin, cool light conveys information of dark skin, etc; more specifically conveys “person feature” see p. 0021) to the user with light;
a sensor (sensor system 120) configured to measure a position of the user relative to the light emitting portion and configured to provide a signal that indicates the measured position of the user relative to the light emitting portion (see p. 0069); and
a control unit (control unit 130) coupled to the light emitting portion and the sensor, wherein the control unit is configured to control the light emitting portion to convey to the user 
Regarding the recitation of “convey to the user semantic information regarding a personal care activity”, they cannot be relied upon to distinguish over the Van Hoof et al reference because they are seen as intended use/result (i.e., when the claim is directed to a lighting device, any recitation concerning the use or information relayed by the lighting device is not part of the inventive lighting device). Only structural and some functional limitations are given patentable weight. 
“(T)he recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
I.e., the use or information of the light from the light emitting portion is immaterial to the device. There is no inherent or implied structure required for the “semantic information regarding a personal care activity. The recitation of such form of the light does not overcome the prior art. 
Regarding claim 2, Van Hoof teaches that the control unit is configured to control the light emitting portion by adjusting brightness or intensity of the light used to convey the semantic information to the user based on the measured position of the2016P00467WOUS_amd_04_17_20.doc4PatentSerial No. 16/315,839Amendment in Reply to Office Action of January 31, 2020 user relative to the light emitting portion (see p. 0038), and wherein the control unit is configured to control the light emitting portion to convey the semantic information to the user as at least one of a word, a numeral, a symbol, an image, and a pattern (inherently constitutes a symbol, image, or pattern). 

Regarding claim 5, Van Hoof teaches that the light emitting portion comprises a plurality of light emitting elements that convey the semantic information, wherein the control unit is configured to control how many of the plurality of  light emitting elements used to convey the semantic information based on the measured position of the user relative to the light emitting portion (41, 143, 142; see p. 0045).  
Regarding claim 6, Van Hoof teaches the light emitting portion comprises an adjustable optical arrangement and a plurality of light emitting elements that convey the semantic information, and wherein the control unit2016P00467WOUS_amd_04_17_20.doc5Patent Serial No. 16/315,839Amendment in Reply to Office Action of January 31, 2020is configured to control the adjustable optical arrangement to change a light emission angle or focus of the light emitted by the light emitting elements based on the measured position of the user relative to the light emitting portion (see p. 0062, beam angle/ direction can be changed either resulting in a changed location of focus).  
The Examiner notes that Van Hoof teaches the ability to change the location of the focus by aiming the light sources in different direction (p. 0062). It is unclear if Van Hoof teaches the ability to change the focal distance, however such has not been claimed. 
Additionally, the Examiner notes that it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have modified Van Hoof to have a lighting structure that can change the focal distance of the light emitted, thereby providing harsher or softer light depending on the best lighting appearance. 
Regarding claim 7, Van Hoof further teaches that the sensor is a first sensor (skin sensor 122), the apparatus further comprising:

wherein the control unit is further configured to:
analyze the obtained one or more images or video sequence to determine a shadowing and/or color-casting effect of the light conveying semantic information the user and/or to determine an evenness of lighting on the user (see p. 0061); and
control the light emitting portion based on the measured position of the user relative to the light emitting portion and the determined effect of the light and/or determined evenness of the lighting to minimize the shadowing and/or color-casting effect of the light conveying the light conveying the semantic information provided by the light emitting portion on the user and the presented real-time image of the user (adjusts light based on the person feature). 
Regarding claim 8, Van Hoof teaches that the sensor is a first sensor, the apparatus further comprising:
a second sensor coupled to the control unit and configured to detect an ambient light level or contribution of ambient light or the first sensor (camera) is configured to detect the ambient light level or contribution of the ambient light; and
wherein the control unit is configured to control the light emitting portion to minimize the shadowing and/or color-casting effect of the semantic information provided by the light emitting portion (see p. 0061) on the user and the presented real-time image of the user based on the detected ambient light and the measured position of the user relative to the light emitting portion or the detected contribution of the ambient light (see p. 0072-0077, determines suitable scene, which requires ambient light, and finds the most flattering lighting configured based on the appearance of the user in the fitting room, which requires consideration of the ambient light) and the measured position of the user relative to the light emitting portion. 

Alternatively the Examiner finds that the consideration of the ambient light would be obvious to a person having ordinary skill in the art to determine the most flattering light of the user as the system specifically takes into consideration the background, i.e. ambient light. 
Claims 9-15 are methods of using structures of claims 1, 2, 4-8. The use of Van Hoof, which teaches not only the structure but the functions recited, teaches the method aspects of the claims as indicated in the rejection above. 
Claims 16-20 are control instructions, i.e. software, directed at operating the structures of claims 1, 2, 4-8 in the manner to perform the recited functions. The Examiner finds that Van Hoof teaches a control unit that performs the functions recited as indicated in the rejection above, and therefore requires a tangible storage media to execute the functions and controls. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoof. 
Regarding claim 3, Van Hoof teaches that the control unit is configured to control the brightness or intensity of the light emitting portion (see p. 0039).

It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have dimmed the light source when the user is closer to the light emitting portion to prevent the user’s image from being washed out, over illuminated, or glared on. As a user moves closer to the light source, the most flattering light will have lower intensity to prevent such glare or effects. 
Claims 1-20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2016/0093081) in view of Shoemake (U.S. 2015/0276187) and Van Hoof. 
Regarding claim 1, Kim teaches an apparatus comprising:
a display surface (mirror 115, see fig. 1) configured to present a real-time image of a user;
a light emitting portion (display object 50) configured to convey semantic information (image, text, or video) to the user with light;
a sensor (cameras 155) configured to measure a position of the user relative to the light emitting portion and configured to provide a signal that indicates the measured position of the user relative to the light emitting portion (see fig. 8, see p. 0128); and
a control unit (see fig. 2, see p. 0358, controller) coupled to the light emitting portion and the sensor, wherein the control unit is configured to control the light emitting portion to convey to the user the semantic information in a form regarding a personal care activity (see p. 0082, make up instructions or information) and is configured to control the light emitting portion to minimize a shadowing (p. 0098) and/or color-casting effect (see p. 0098-0100, controls and varies a transmission amount of light of each region of the mirror, capable of being used to minimize shadowing or color casting effect) of the semantic information on the user and the 
Kim teaches a structure that is capable of controlling the light emitting portion to minimize shadowing or color casting effect as it can change the light transmission of various areas of the mirror. Specifically Kim teaches a structure that can increase or decrease brightness based on the proximity of the user. 
It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. Griffin v. Bertina, 283 F. 3d 1029, 1034. 
Alternatively, Kim does not explicitly teach that the control unit is controlling the light emitting portion to minimize a shadowing and/or color-casting effect of the semantic information on the user. 
Shoemake teaches that the control unit is controlling the light emitting portion to minimize a shadowing and/or color-casting effect of the semantic information on the user (see col 12 lines 50-60, teaches adjusting the light emitting portion to provide flattering light dependent on ambient light, which includes light from display of device itself).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a sensor as taught by Shoemake to provide the most flattering light from the display of Kim, and to reduce harsh light from the display, such as color casting and shadowing which are well known in the art. 
Kim does not specifically teach that the control unit is configured to control the light emitting portion to minimize a shadowing and/or color-casting effect of the semantic information on the user and the presented real time image of the user based on the measure position of the user relative to the light emitting portion. 

It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the adjustable color of the light source based on the measured position of the user as taught by Van Hoof in the structure of Kim to achieve the most flattering light for the user, as is known in the art, and the objective of both Kim and Shoemake. 
Regarding claim 2, Kim and Shoemake teaches that the control unit is configured to control the light emitting portion by adjusting brightness or intensity  (both Kim and Shoemake teach adjusting the brightness or intensity) of the light used to convey the semantic information to the user based on the measured position of the2016P00467WOUS_amd_04_17_20.doc4PatentSerial No. 16/315,839Amendment in Reply to Office Action of January 31, 2020 user relative to the light emitting portion (see p. 0128), and wherein the control unit is configured to control the light emitting portion to convey the semantic information to the user as at least one of a word, a numeral, a symbol, an image, and a pattern (Kim teaches text, image, or video). 
Regarding claim 4, Van Hoof teaches that the control unit is configured to control the light emitting portion by adjusting a color, color saturation, and/or blend of the light used to provide the semantic information based on the measured position of the user relative to the light emitting portion (see p. 0038).  
Regarding claim 5, Kim teaches that the light emitting portion comprises a plurality of light emitting elements that convey the semantic information, wherein the control unit is configured to control how many of the plurality of  light emitting elements are used to convey the semantic information based on the measured position of the user relative to the light emitting portion (activates on user proximity, i.e. either all or 0 based on measured position of the user).  
Regarding claim 6, Kim teaches the light emitting portion comprises an adjustable optical arrangement (mirror over top to adjust brightness) and a plurality of light emitting elements that convey the semantic information, and wherein the control unit2016P00467WOUS_amd_04_17_20.doc5Patent Serial No. 16/315,839Amendment in Reply to Office Action of January 31, 2020is configured to control the 
Regarding claim 7, Van Hoof and Kim further teaches that the sensor is a first sensor (155_1), the apparatus further comprising:
a second sensor (155_2) coupled to the control unit and configured to obtain one or more images or a video sequence of the user of the apparatus or the first sensor is configured to obtain the one or more images or the video sequence of the user of the apparatus; and 
wherein the control unit is further configured to:
analyze the obtained one or more images or video sequence to determine a shadowing and/or color-casting effect of the light conveying semantic information the user and/or to determine an evenness of lighting on the user (see p. 0061 of Van Hoof); and
control the light emitting portion based on the measured position of the user relative to the light emitting portion and the determined effect of the light and/or determined evenness of the lighting to minimize the shadowing and/or color-casting effect of the light conveying the light conveying the semantic information provided by the light emitting portion on the user and the presented real-time image of the user (adjusts light to optimal illumination, see Shoemake). 
Regarding claim 8, Kim and Shoemake teaches that that the sensor is a first sensor, the apparatus further comprising:
a second sensor (155_2)coupled to the control unit and configured to detect an ambient light level or contribution of ambient light or the first sensor is configured to detect the ambient light level or contribution of the ambient light (see p. 0079 of Shoemake); and
wherein the control unit is configured to control the light emitting portion to minimize the shadowing and/or color-casting effect of the semantic information provided by the light emitting 
Claims 9-15 are methods of using structures of claims 1, 2, 4-8. The use of Van Hoof, which teaches not only the structure but the functions recited, teaches the method aspects of the claims as indicated in the rejection above. 
Claims 16-20 are control instructions, i.e. software, directed at operating the structures of claims 1, 2, 4-8 in the manner to perform the recited functions. The Examiner finds that Van Hoof teaches a control unit that performs the functions recited as indicated in the rejection above, and therefore requires a tangible storage media to execute the functions and controls. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoof. 
Regarding claim 3, Van Hoof teaches that the control unit is configured to control the brightness or intensity of the light emitting portion (see p. 0039).
Van Hoof does not specifically recites controlling the light emitting portion such that the brightness or intensity of the light conveying the semantic information is lower when the user is closer to the light emitting portion than when the user is further from the light emitting portion.  
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have dimmed the light source when the user is closer to the light emitting portion to prevent the user’s image from being washed out, over illuminated, or glared on. As a user moves closer to the light source, the most flattering light will have lower intensity to prevent such glare or effects. 
Response to Arguments
Applicant's arguments filed 6/4/2021 have been fully considered but they are not persuasive. 

Specifically the Applicant states that “nowhere within the four corners of Van Hoo[f] is it taught that this information is conveyed to the user nor is it the intention of Van Hoo[f] to convey such information to the user.” The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). I.e. the teachings of Van Hoof read on the claims as presented regardless of the intentions of Van Hoof. One would ascertain information from the lighting of Van Hoof in a manner that reads on the claims, regardless of the original intent or design of Van Hoof. 
Additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Under the broad definition of “semantic information”, the Examiner finds that Van Hoof anticipates the claims set forth. Van Hoof teaches a fitting room lighting system, wherein the lights are controlled in a manner that is most flattering to the user. In this manner, the information being conveyed to the user is 1. The presence of a user, 2. The personal feature sensed by the camera (skin tone, existence of wrinkles, etc). This information is being relayed in the form of an image and a pattern as all light output forms an image and a pattern. Additionally, the information is related to person health as it adjusts based on skin tone and wrinkle 
Additional amendments require that the light information be transmitted in the form of at least one of a word, a numeral, a symbol, an image, and a pattern. However, the limitation is so broad that any form of light reads on it. 
The limitation “symbol” has been interpreted as “something that stands for or suggests something else by reason of relationship, association, convention, or accidental resemblance”. In reference to Van Hoof, the light tone and harshness depict the personal features (skin tone, wrinkles, etc) by convention. I.e. a knowledgeable user would be able to identify the information received by the camera on their appearance from the light based on the color, angle, etc. E.g. a person could walk into a fitting room of Van Hoof and find that their wrinkles are more prevalent than previously by only observing the lighting angle as it changes. 
Additionally, the term “pattern” has been interpreted as “a natural or chance configuration”. All light forms some kind of pattern based on the interpretation. 
The Examiner notes such interpretations of the terms “symbol” and “pattern” have been conveyed previously to the Applicant, see Advisory Action from 9/22/2020. Both interpretations fall under broadest reasonable interpretation, and a reasonable interpretation of Van Hoof teaches that the projected light, which changes patterns, symbols, and images based on angle, color, and other adjustments (see p. 0012-0018) reads on the limitations as presented. 
In conclusion, the Examiner finds that Van Hoof technically reads on the claims as recited. Alternatively, the asserted differences between the claimed invention and Van Hoof do not have patentable weight and cannot be relied upon to overcome Van Hoof. 
Regarding Applicant’s arguments with respect to claims 2, 10, and 17, that asserts that Van Hoof does not teach that the information is related to personal health, information related to 
Van Hoof teaches an RFID chip of a garment, which is information from an external source (external to the apparatus claimed). Additionally, both wrinkles and skin tone are related to personal health and time (age). 
Regarding Applicant’s arguments with respect to claim 7, that asserts that Van hoof does not teach minimizing the shadowing and/ or color-casting effect of the light conveying the information, the Examiner respectfully disagrees. 
The information presented to the viewer in Van Hoof can be based on skin tone, health, age, etc. These can be used in combination as well. For example, in p. 0065 and 0067 the color of the light (the image, pattern, and symbol of the light) may be adjusted to have more blue for blue jeans or more red and yellow for Caucasian skin. This relates information to the user of what they are wearing, what light looks best on their skin, or even the tone of their skin for the day. However, once the light is illuminated, irregularities (see p. 0071) may appear. The light can be adjusted by reducing the down light to remove the appearance of irregularities, which are caused by shadowing. Therefore, any person with irregularities in their skin will find the light reduced to prevent their shadowing. 
Additionally, the Examiner notes that the shadowing and color casting effects of the lights themselves would be an obvious portion of the light of Van Hoof to optimize to reduce, as the entire intent of Van Hoof is providing flattering light (i.e. without color casting or irregularities). 
In conclusion, Van Hoof anticipates the structure and functional limitations of the application. Furthermore the asserted features to overcome Van Hoof (which the Examiner maintains are taught by Van Hoof) are not patentable features.
A functional limitation is a feature that is limited by “what it does rather than by what it is" In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). Although functional 
The Examiner further notes that if Applicant disagrees with the Examiner’s interpretation of the limitations then an appeal may be appropriate.
In the interest of compact prosecution, the Examiner has alternatively included the rejection of the claims in view of the combination of Kim, Shoemake, and Van Hoof.  The Examiner finds that Kim specifically teaches both the function and content of the light emission, i.e. teaches an in mirror display for relaying semantic information to the user regarding a personal care activity. Shoemake teaches additional light sources for providing optimal light for use with a display, so that a user may have optimal lighting for a mirror application. Van Hoof further teaches the specific manners of controlling various light sources dependent on measured position of a user to achieve optimal lighting. One of ordinary skill would modify the mirror of Kim to have optimal lighting as taught by Shoemake and Van Hoof. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Matthew J. Peerce/Primary Examiner, Art Unit 2875